DISMISS and Opinion Filed May 21, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01270-CV

                          CLAUDIA MARIE SKINNER, Appellant
                                       V.
                             EDDIE CLEMMONS, Appellee

                       On Appeal from the County Court at Law No 1
                               Williamson County, Texas
                           Trial Court Cause No. 12-1017-FC4

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated April 2, 2019, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed her brief or otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE
181270F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 CLAUDIA MARIE SKINNER, Appellant                 On Appeal from the County Court at Law
                                                  No 1, Williamson County, Texas
 No. 05-18-01270-CV       V.                      Trial Court Cause No. 12-1017-FC4.
                                                  Opinion delivered by Chief Justice Burns.
 EDDIE CLEMMONS, Appellee                         Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee EDDIE CLEMMONS recover his costs, if any, of this
appeal from appellant CLAUDIA MARIE SKINNER.


Judgment entered May 21, 2019




                                            –2–